Citation Nr: 1108929	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to March 1985.  The appellant is the Veteran's former spouse and the custodian of one of this minor children, M.W., III.  The Board also notes that, at the time the appellant filed her claim, she was the custodian of B.W., who was then a minor child of the Veteran.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 Special Apportionment Decision issued by the RO, which denied the appellant's claim for an apportionment of the Veteran's compensation benefits on behalf of their two minor children.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

In April 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, which consisted of notifying the Veteran of the appellant's substantive appeal and providing the Veteran with a copy of the January 2010 supplemental SOC (SSOC).  Such action was completed and did not necessitate readjudication of the claim.  The appellant's claim was then returned to the Board for further appellate consideration.

In August 2010, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The appellant's monthly expenses exceed her income.

3.  The Veteran has been receiving VA disability compensation benefits at a disability rate of 10 percent, effective September 5, 2007; his award does not include additional benefits for dependents.

4.  No reasonable apportionment of the Veteran's VA disability compensation benefits may be made to the appellant as the custodian of the Veteran's minor children without causing undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability benefits are not met.  38 U.S.C.A. §§ 5013, 5103A, 5110, 5307 (West 2002); 38 C.F.R. §§ 3.159, 3.450, 3.451, 3.452, 3.458 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (but, rather, in Chapter 53).

Even so, the Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed.

Both parties have had ample notice of the governing legal regulations, which were provided in the December 2008 SOC, and the regulations implementing the VCAA, which were also noted in the December 2008 SOC.  In this respect, both the Veteran and the appellant have been notified of all the proceedings, as mandated by contested case procedures.  The Veteran has yet to respond to any of these notices.  Furthermore, the law and regulations, themselves, delineate the parties' responsibilities in development of the evidence.  For example, an affirmative showing of hardship presumably could be established only by the party alleging the hardship.

The Board finds that the actions outlined above establish that any duties to notify and assist owed the parties have been met.  Under these circumstances, the Board finds that there is no prejudice to the appellant or Veteran in proceeding, at this juncture, with a decision on the appellant's claim.


II.  Analysis

The appellant argues that she is entitled to apportionment of the Veteran's benefits on behalf of his minor children, noting that the Veteran is in arrears with regard to his child support obligations.  Specifically, in numerous written statements and during the August 2010 hearing, the appellant indicated that the Veteran was more than $6,000 in arrears with his child support payments.  She has submitted local court documents that support her statements.  She testified in August 2010 that he had neglected to pay his required child support for approximately two years.  Currently, the Veteran paid the child support, which was taken out of his paycheck, along with a small amount that was used to pay down the amount he owed from previous missed payments.

On her most recent statement regarding her income, submitted in June 2009, the appellant reported that her monthly income was $3,618.  The appellant's expenses, including rent, medical expenses, and utilities, which were most recently reported in August 2009, totaled more than $3,700.  In June 2009, the appellant reported that she and her minor children had a total bank balance of $320.  Thus, the appellant's monthly expenses exceed her income.  It is undisputed that the Veteran and the appellant are not currently residing together.

The only disability for which service connection has been granted is residuals of hernia, post surgery, evaluated as 10 percent disabling, effective September 5, 2007.  The RO notification letter, dated in January 2008, shows that the amount of Veteran's benefits was $115 per month, effective October 1, 2007.  Effective December 1, 2007, the amount of the Veteran's benefits was increased to $117 per month.  The January 2010 SSOC indicates that the Veteran was currently receiving $123 per month.  He has not claimed any dependents.

All or any part of a veteran's compensation may be apportioned if the Veteran's children are not residing with him and the Veteran is not reasonably discharging his responsibility for the children's support.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2010).  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  It is not necessary for an apportionment claimant to establish the existence of hardship in order to obtain an apportionment under this provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2010).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  Section 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionment.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2010).

Considering the appellant's claim in light of the above-noted evidence and legal authority, the Board finds that the criteria for apportionment of the Veteran's disability compensation benefits are not met.

In this case, the Veteran currently receives $123 per month in VA payments.  An apportionment of his disability benefits would not allow for a reasonable amount of payment to the appellant, as any apportionment amount payable would be so small that it would amount to little or no mitigation of the appellant's needs.  Based on the particular financial circumstances shown above, although hardship is reported by the appellant in terms of being unable to meet her monthly expenses on her own, an apportionment of the Veteran's current monthly disability compensation award would result in financial hardship to him.  See 38 C.F.R. §§ 3.458(a) and 3.451.  Therefore, the Board finds that neither a general apportionment nor a special apportionment is warranted, and the claim must be denied.

In reaching this decision, the Board notes that the Veteran's monthly benefits do not include any additional benefits for dependents.  The Board has also considered the appellant's contention that the Veteran has previously failed to pay child support for a period of approximately two years.  However, currently, the Veteran is paying child support through the garnishment of his wages, and an additional amount is being taken from him to repay the money owed from previously missed payments.  Furthermore, while the appellant complains that the Veteran has not paid his required share of their children's medical expenses, there is no provision in the law for such payments-ordered by a civil court but unpaid-to be withheld from VA benefits.

The Board acknowledges the appellant's assertion that any amount of apportionment of the Veteran's VA payments would be helpful for the minor children.  However, the Board finds that the small amount of the Veteran's payment means that any apportionment would cause undue hardship to the Veteran while not constituting a reasonable amount to be paid to the Veteran's minor children.  Thus, while sympathetic to the appellant's contentions and plight, the Board finds that an apportionment of the Veteran's disability benefits is not warranted.

The Board notes that the "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both the appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

The claim for apportionment of the Veteran's disability compensation benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


